Title: To Thomas Jefferson from Carlo Bellini, 16 March 1801
From: Bellini, Carlo (Charles)
To: Jefferson, Thomas




Eccellenza
Williamsburge. 16. Marzo 1801.

Non v’è chi piu desideri il Bene di questi Popoli Americani, e le vostre Felicità: e s’io non fossi stato, a ciò fare, incoraggito o piuttosto stimolato, non averei ardito di tormentarvi; uno de’ primi relativamente alla vostra esaltazione, e alla determinazione del Popolo a voler esser felice. Possa Egli persistere, giacché e’ se n’è alla fine procurati i mezzi più efficaci, ed a eletto un Uomo che, oltre l’Abilità e la volontà, ne possede anco tutta la necessaria autorità.
Dopo che L’inclusa a fatto un viaggio considerabile in America, per pervenire al suo interessantissmo. destino, gli resta solo la vostra interposizione, posentissma. e si raccomanda a voi come Protettore de’ bisognosi e come Tale, vi supplico, scongiuro e prego, adesso piu particolarmente, che io mi trovo oppresso dalla piu terribile persecuzione senza conoscere il Mio, o miei Persecutori. Non mi vergogno di domandare  ad Uno che sa che Nichil Difficile Potenti et Volenti, e che sà che al buon’ Intenditor poche parole, mal’ concepite e peggio scritte sì, ma non men sincere, e cordiali. Se L’inclusa arriva a salvamento, com’io spero, mediante la Vostra protezione, non mi scorderò di quel favorimento, che io non mi vergogno di domandarvi, é che io ho molta, moltissima nécèsità di domandare a Voi ad esclusione d’ogne altro, e le ragioni son’ovvie.
Io sono, e sarò, come io fui, sempre, Ammirator sincero delle Vostre virtù

Carlo Bellini



editors’ translation

Your Excellency,
Williamsburg, 16 Mch. 1801.

There is no one who more desires the well-being of these American people and your own happiness: had I not been encouraged, or better yet goaded, to do so, I would have never dared to bother you; one of the first, insofar as your exaltation and the resolution of the people to be willing to be happy. May the people persist, since they have finally availed themselves of the most efficacious means to that end by electing a man who, in addition to the capacity and the will, also possesses the necessary authority to achieve that goal.
After the enclosed has traveled a considerable distance in America in order to reach its most interesting destiny, it lacks only your most powerful intervention. It recommends itself to you as the protector of the needy, and as such, I beseech, implore and beg you, now more particularly since I find myself crushed by the most terrible persecution, without knowing my persecutor, or persecutors. I am not ashamed to ask someone who knows that nothing is difficult to the person who is able and willing, and who knows that “few words to a wise suffice,” words which might be poorly conceived and worse written, and yet are no less sincere and from the heart. If the enclosed reaches safety, as I hope, through your protection, I will not forget the favor that I am not ashamed in asking and that I have a great, actually the greatest need to ask you, to the exclusion of any other persons, for reasons that are obvious.
I am, and will be, as I have always been, the sincere admirer of your virtues

Carlo Bellini


